 In the Matter of LEDERLE LABORATORIES, INCandINDEPENDENT EM-PLOYEES' UNION OF LEDERLE LABORATORIES, INCCase No. R-3916 -Decided July 11, 1942Jurisdictionpharmaceutical and biological pioducts manufactuimg industryInvestigation and Certification of Representatives:existence of question. re-fusal to accoicl petitioner iecognition, election necessaryUnitAppropriatefor CollectiveBargainingemployees of Company at its PearlRiver and New City plants, excluding supervisory employees, weekly or monthlypaid clerical employees, the pharmaceutical watchmen in the pharmaceuticalmanufacturing and tabletrng clepantment, janitor custodians in the janitor de-partment, and emplo3 ees in specifically named departments, in accordance with.igieeinent of pasties,heldto constitute an appiopriate unit, all technicians,whom Company desired to exclude, were excluded although unions would haveexcluded only those engaged primarily in research work or primarily in workof a supervisory nature, in view of the absence of a basis for distinguishingsupervisory technicians from productiontechniciansand since technicianswere a highly skilled group of employeesMr. Henry C. Little,of New Yolk City, for the Company.MrEmilWulster,of Hackensack, N J , for the IndependentMr. Alfred Kamin,ofWashington, D. C., for the U. M. W.Mr. John Braun,of Albany, N. Y., andMr. Alexander Marks,ofNew York City, for the A F. of L.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Independent Employees'Union ofLederle Laboratories,Inc., herein called the Independent,alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Ledei le Laboratories,Inc , New York City, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before George Turitz, TrialExaminerSaid hearing was held at Spring Valley, New York, onJune 1, 1942The Company; the Independent;District 50, UnitedMine Workers of America, herein called the U. M W ; and Chemicaland BiologicalWorkersUnion, Local No 23141, affiliated with the42 N L It B, No 77472814-42-\ of 42-21321 322DECISIONSOF NATIONALLABOR RELATIONS BOARDA. F. of L , herein called the A F of L, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entu e record in the case, the Boaid makes the following :FINDINGS OF FACTITHEBUSINESS OF THE COMPANYLederle Laboratories, Inc , a Delaware corporation, is one of severalsubsidiaries of American Cyanamid Company, a Maine corporationengaged in the business of manufacturing and selling chemicals andchemical products.The Company maintains its principal office inNew York City and operates its principal manufacturing plant atPearl River, New York, where it is engaged in the manufacture, sale,and distribution of pharmaceutical and biological products which areused in both the human and veterinary fieldsIt is this Pearl Riverplant which is involved in this proceeding.Raw materials for use atthe Pearl River plant exceed annually $100,000 in value, of which morethan 50 percent is obtained from sources outside the State of NewYorkDuring 1940, the Company sold products of a,value in excessof $1,000,000.Over 50 percent of the dollar value of products pro-duced at the Pearl River plant in 1941 was shipped to points outsidethe State-of New York.II.THE ORGANIZATIONS INVOLVEDIndependent Employees' Union of Lederle Laboratories, Inc, is anunaffiliated labor organization admitting to membership employees ofthe Company.District 50, United Mine Workers of America, is a labor organiza-tioil admitting to membership employees of the Company.Chemical and Biological Workers Union, Local No. 23141, is a labororganization- affiliated _ with the American Federation of Labor. Itadmits to membership employees of the Company._III. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question affecting commerce had arisenconcerning the representation of the Company's employees, in that,following a request for recognition made by the Independent on De-cember 17,1941, the Company refused to recognize the Independent asthe exclusive bargaining representative of the Company's employees. LEDERLELABORATORIES, INC.323A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Independent, the U M. W, and the A, F.of L. each represents a substantial number of employees in the unithereinafter found appropriate 1-We find that a question affecting commerce has arisen concerning the-representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.IV.THE APPROPRIATE UNITThe three unions stipulated to a unit of all employees of the Com-pany at the Pearl River and New City plants, excluding supervisoryemployees, technicians who are engaged primarily in research workor primarily in work of a supervisory ntture,2 weekly or monthly paidclerical employees, the pharmaceutical watchmen in the pharmaceuti-cal manufacturing and tableting department (Dept. No._60),janitorcustodians in the janitor department (Dept. No. 131), and all theemployees in the following departments : office, veterinarygeneral(Dept. No 40) ; literature composition (Dept. No. 76) ; productioncontrol (Dept. No. 77) ; library (Dept. No 80) ; property protection(Dept. No. 124) ; engineering (Dept. No. 125) ; maintenancegeneralother than janitress (Dept. Nc,. 130) ; development engineering (Dept.No. 149) ; general office (Dept. No 150) ; accounting (Dept. No. 151) ;purchasing (Dept. No. 152) ; personnel (Dept. No. 153) ; and first aid(Dept. No. 154).The Company agreed to the above unit with the exception that itcontended that all technicians should be excluded from the unit andnot only those engaged primarily in research work or work of asupervisory nature, inasmuch as all technicians are highly skilled,perform supervisory functions, and are closely related tomanagement.There are 107 laboratory employees classified as technicians.Theunions suggested that these technicians fall into 4 categories, namely,iThe Regional Dhector stated that the Independent submitted to him 727 applicationsfor membership cards, all bearing apparently genuine, original signatures,that 3 of thecards were dated in November 1941, 706 in December 1941, and 18,in January 1942, andthat 671 of the signatures were names of persons whose names appeared on the Company'spay roll for December 20, 1941, which listed approximately 1,118 employees in the unithereinafter found appropriateThe Regional Director stated that the U M W submitted 206 applications for member-ship cards,all bearing apparently genuine, original signatures,that 60 of the cards weredated in October 1941,and 146 between November 1, 1941, and December 4, 1941, andthat 177 of the signatures weie names of persons listed on the afore-mentioned pay rollThe Regional Director stated further that the A F of L submitted 288 applications formembership cards, all bearing apparently genuine, original signatures,that all the cardswere dated between Apiii 15, 1942, and May 6, 1942,and that 203 of the signatures werenames of persons listed on the afore-mentioned pay roll2The unions stipulated that the unit should include technicians who are engagedprimarily in testing work or primarily in work that yields quantities of products in oneor more of its stages of production 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision, research, testing, and production, and that only the super-visory and research technicians should be excluded from the unit.Although the paities stipulated that all technicians on the pay rollintroduced into evidence fall generally into the 4 classifications sug-gested by the unions, authoritative witnesses foi the Company deniedthat there is any clear-cut differentiation among technicians, claimingrather that many of-the techincians combine functions attributable to2 or more of the suggested categoi iesIt was admitted that sometechnicians did only testing and that others psi foimed only research,but it was asseited that none were engaged solely insupervision or inpi oduction.Technicians aie more highly skilled than other laboiatoiy employees,some by season of more experience, othei s as a i exult of college traur-ingBecause of theii additional skills, technicians exercise powers ofdirection over one to three laboiatoiy employees who fiequeiitly workwith them In accoidance with their skills, technicians ate higherpaid than other laboratory employees, and axe on a salary basis as con-tiasted to the lattet's houily basis\' acation policies at the plantdiffer for those paid wages and those who ieceive salariesAll technicians, together, might constitute an appropriate bargain-ing unit, but the record does not disclose any basis for diffeientiatingso-called supervisory technicians from pioduction and testing tech-nicians.Under the ciicumstances, we find that all the techniciansshould be excluded from the appropiiate unitWe find that all employees of the Company at the Peail River andNew City plants, excluding supervisory employees,3 techiiiciitns, weeklyor monthly paid clerical employees, the pharmaceutical watchmen inthe pharmaceutical manufacturing and tableting department (DeptNo. 60), janitor custodians in the janitor department (Dept No 131),and all the employees in the following depai tments office, vetei rear ygeneral(Dept No 40), literatui e composition (Dept No 76), pro-duction control (Dept No 77),libi aiy (Dept No 80), property pro-tection (Dept No., 124) ; engineering (Dept No 125) ;maintenancegeneralother than janitiess (Dept No 130) ; development engineering(Dept. No. 149) ; general office (Dept No 150) , accounting (Dept No151) ; purchasing (Dept No 152) ; personnel (Dept No 153) ; andfirst aid (Dept No 154), constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the queation concerning representation whichhas arisen be resolved by means of an election by secret ballot among8The parties stipul tted that `super isoi y eniplo, ees ' refers to those employees designatedon the payroll as supei`isots, assistant supeivisois, departmentheads, assistantdep2rt-ment heads, and geneial inspectors LEDERLE LABORATORIES, INC325the employees in the appropriate unit who were employed during thepay-ioll period immediately piecedi ng the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Boaid by Section 9 (c) of the National Labor Relations Act,49 Stat 449, and pursuant to Aiticle III, Section 8, of National LaborRelations Board Rules and Regulations-Seiies'2, as amended, it isheiebyDIRECTED that, as pait of the investigation to asceitam representa-tives for the puiposes of collective bargaining with Lederle Labora-tories, Inc, New York City, an election by secret ballot shall be con-ducted as eaily as>possible, but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Diiector for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto article III, Section 9, of said Rules and Regulations, among allemployees of the Company in the unit found appropriate in Section IV,above, who were employed duiing the pay-roll period immediatelypieceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause, to determine whether they desire tobe represented by Independent Employees' Union of Lederle Labora-tories, Inc , or by District 50, United Mine Woikei s of Amei ica, or byChemical and Biological Workers' Union Local No. 23141, affiliatedwith the A F of L, for the purposes of collective bargaining, or bynone. In the Matter of LEDERLE LABORATORIES, INOandINDEPENDENTEMPLOYEES' UNION OF LEDERLE LABORATORIES, INO.Case No. R-3916AMENDMENT TO DIRECTION OF ELECTION,July 28,1942On July 11, 1912, the National Labor Relations Board,issued aDecision and Direction of Election in the above-entitled proceeding.,In the election directed therein, the Board placed upon the ballot thenames of Independent Employees' Union, of Lederle Laboratories,Inc., District 50, United Mine Workei s of America, herein called theU M. W.; and Chemical and Biological Workers' Union, Local No.23141, affiliated with the A F of L. On July 23, 1942, the U. M. W.notified the Regional Director for the Second Region that it desiredthat its name be withdrawn from the ballot.11The Board accordingly hereby amends,the aforesaid Direction, ofElection by striking therefrom the words "whether they desire to berepresented by Independent Employees' Union of, Lederle Labora-tories, Inc:,,or by District 50. United Mine Workers of America, orby Chemical and Biological Workers' Union, Local No. 23141, affili-,ated with the A F of L , for the purposes of collective bargaining,,or by none," and substituting therefor the words "whether they desireto be represented by Independent Employees' Union of Lederle Lab-oratories, Inc, or by Chemical and Biological Workers" Union, LocalNo. 23141, affiliated with the A. F. of L., for the purposes of collectivebargaining, or by neither."MR. GERARDD. REILLY took no part in the consideration of theabove Amendment to Direction of Election.142 N L R B 32142 N L R B, No 77a326 In the Matter of LEDERLE LABORATORIES, INCanINDEPENDENT EM-PLOYEES' UNION OF LEDERLE LABORATORIES, INC.Case No. R-3916CERTIFICATION OF REPRESENTATIVESAugust 11, 1942On July 11, 1942, the National Labor Relations -Board issued aDecision and Direction of Election in the above-entitled proceeding,'and on July 28, 1942, an Amendment to Direction of Election 2Pur-suantto the Direction-of Election, as amended, an election by secretballot was conducted on July 30, 1942, under the direction and su-pervision of the Regional Director for the Second Region (New YorkCity)On July 31, 1942, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations=Series 2, as amended, issued and duly served upon theparties an Election Report.No objections to the conduct of the bal-lot or to the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-----------------------------------1, 364Totalballots cast________________________________________1,042Total ballotschallenged-----------------------------------19Total blank ballots_______________________________________0Total void ballots-----------------------------------------2Total valid votes counted_________________________________ 1,021Votes cast fog. American Fedeiation of Labor, Local23141___865Votes cast for IndependentEmployees'Union' ofLederleLaboiatories, Inc---------------------------------------71Votes cast for neither_____________________________________95By virtue of and pursuant to the power vested in the NationalLabor Relations Board by-Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Chemical and BiologicalWorkers'Union, Local No 23141, affiliated with the A. F. of L , has been desig-nated and selectedby a majorityof all employeesof Lederle Labora-G'42N L R B 3212 42 N L R B 32842 N L R B, No 77b327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoi ies, Inc., at its Pearl River and New City plants, excluding super-visory employees, technicians, weekly of monthly paid clerical em-ployees, the pharmaceutical watchmen in the pharmaceutical manu-factuiing and tableting department (Dept No. 60), janitor custodiansin the janitor department (Dept No 131), and all the employees inthe following depaitments office, vetermaiy general (Dept No 40);literature composition (DeptNo. 76) ; production control (Dept.No. 77), library (Dept No 80) ; piopeity piotection (Dept No. 124) ,engineeiing (Dept No. 125), maintenance general other than jani-tress (DeptNo 130) ; development engineering (Dept No. 149) ;general office (Dept No 150) ; accounting (Dept No. 151) ; purchas-ing (Dept. No. 152) ; personnel (Dept No 153) ; and first aid (Dept.No 154), as their iepresentative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the National LaborRelationsAct,Chemical and BiologicalWorkeis'Union, LocalNo. 23141, affiliated with the A. F of L , is the exclusive representativeof all such employees for the purposes of collective bargaining in re-spect to iates of pay, wages, hours of employment, and other condi-tions of employment.